 

Exhibit 10.1

July 18, 2018

Dr. Anthony G. Quinn

(via email aquinn@aegleabio.com)

Re:Offer of Employment: President & Chief Executive Officer

Dear Anthony:

On behalf of Aeglea BioTherapeutics, Inc. (the “Company”), it is my pleasure to
formally offer you the position of President & Chief Executive Officer with a
start date of July 18, 2018.  This is a full-time position.  This letter (the
“Offer Letter”) contains an overview of the responsibilities, compensation and
benefits associated with this position.  We are hopeful that you will accept
this offer and look forward to the prospect of having a mutually successful
relationship with you. This Offer Letter supersedes the Offer Letter between you
and the Company dated August 31, 2017.

EMPLOYMENT

Subject to the terms and conditions of this Offer Letter, you shall hold the
position of President & Chief Executive Officer. You will report to the
Company’s Board of Directors (“Board”) and your activities shall be as directed
by the Board and shall have such duties, authorities and responsibilities
commensurate with the duties, authorities and responsibilities of persons in
similar capacities in similarly sized companies. You will continue to serve as
member of the Board and during the period in which you are serving as Chief
Executive Officer, the Company shall nominate you to continue such services on
the Board. During employment with the Company, you will be expected to devote
your full-time business time and attention to the business and affairs of the
Company.  The Company will honor your two current other private company board
commitments, provided that doing so does not materially interfere with you
providing services to the Company under this Offer Letter and does not present
any material conflict of interest to the Company.  You agree not to actively
engage in any other employment, occupation or consulting activity for any direct
or indirect remuneration without the prior approval of the Board. You will be
expected to abide by all of the Company’s employment policies and procedures,
including but not limited to the Company’s policies prohibiting employment
discrimination and harassment, the Company’s rules regarding proprietary
information and trade secrets.

BASE SALARY

Your annual Base Salary will be $507,000 (the “Base Salary”) less any federal,
state and local payroll taxes and other withholdings legally required or
properly requested by you.  The Base Salary will be payable to you in accordance
with the Company’s regular payroll practices and procedures and will be subject
to periodic review and adjustment, at the Company’s discretion. Your Base Salary
will be subject to review and may be increased (but not reduced below $507,000)
as determined by the Board in accordance with the Company’s annual review
process.

BONUS

Each calendar year, Executive will be eligible to earn an additional cash bonus
with a target bonus of fifty percent (50%) of the Base Salary (the “Annual
Bonus”), based upon the Board’s assessment of Executive’s individual performance
and the Company’s attainment of targeted

 

--------------------------------------------------------------------------------

 

goals as set by the Board in its sole discretion. The actual amount of such
Annual Bonus will be determined by the Board (or a committee of the Board) in
its sole discretion. Your receipt of the Annual Bonus shall be conditioned upon
your achievement of performance objectives set by the Board in writing after
consultation with you in the applicable calendar year.  The Board will determine
in its sole discretion whether such performance objectives have been achieved.
The Annual Bonus for any given year will be payable between January 1 and March
15 in the year immediately following the year to which the performance
relates.  An Annual Bonus will not be earned if your employment ends for any
reason before the final day of the bonus year.

EQUITY AWARDS

As additional compensation, and subject to approval by the Board, you will be
granted an option under the 2016 Equity Incentive Plan (“Plan”) in July 2018,
which will be an incentive stock option if available, to purchase 300,000 shares
of Company common stock with an exercise price equal to the fair market value of
the Company’s stock on the date of grant (the “Option”).  The grant of the
Option will also be subject to the approval of the Company’s stockholders, to
the extent required by applicable law. The shares subject to the Option will
vest over a 48 month period with 2.0833% vesting on the one month anniversary of
your commencing employment as Chief Executive Officer under this Offer Letter
and the balance in monthly installments thereafter, subject to your continued
service through the applicable vesting date. Subject to approval by the Board,
you will be granted a second option under the Plan, which will be an incentive
stock option if available, to purchase 200,000 shares of Company common stock
with an exercise price equal to the fair market value of the Company’s stock on
the date of grant, which shall be no later than July 31, 2018 (the “Second
Option”).  The grant of the Second Option will also be subject to the approval
of the Company’s stockholders, to the extent required by applicable law. The
shares subject to the Second Option will vest based on the achievement of
performance objectives set by the Board in writing after consultation with you
and subject to your continued service through the applicable vesting date.

As Chief Executive Officer, you would be eligible for additional annual equity
awards pursuant to any plan or arrangement the Company has in effect from time
to time and you will be eligible for the 2019 annual grant.

Each of the Options will be granted pursuant to and subject to the terms and
conditions of the Plan and will be further subject to the terms of an option
agreement as approved by the Board setting forth the vesting conditions and
other restrictions.  To the extent there is any discrepancy between this Offer
Letter and the terms of any option agreement, the option agreement will control.

SEVERANCE

Upon commencement of employment under this Offer Letter, and subject to approval
of the Board, you will also be entitled to the benefits set out in the
accompanying Severance Agreement.

BENEFITS

During your regular full-time employment with the Company, you will be eligible
to participate in any medical, dental, or other health/life employee benefit
plans, if any, of the Company.  You may be eligible to participate in employee
benefit plans on the same basis and subject to the same qualifications and
limitations, as other similarly situated employees in the Company.  Please note
that all Company benefit plans will be governed by and subject to plan documents
and/or written policies.  You will also be eligible to receive any paid holiday
time and vacation time observed

2

 

--------------------------------------------------------------------------------

 

by the Company in accordance with the Company’s policies and procedures.  The
Company reserves the right to amend, modify, and/or terminate any of its
employee benefit plans or policies, at any time, provided the same amendment,
modification or termination is applied to all similarly situated executives.

EXPENSE REIMBURSEMENT

The Company will reimburse you for all reasonable and necessary expenses
incurred by you in connection with performing your duties as an employee of the
Company and that are pre-approved by the Company, provided that you comply with
any Company policy or practice on submitting, accounting for and documenting
such expenses.  For a one year period from the date you commence employment
under this Offer Letter, the Company will reimburse up to $5,000 per month in
expenses for travel between Boston and Austin, including the costs of flights,
hotels, rental cars and meals.  In addition, you will be reimbursed up to
$25,000 to move certain personal property to Austin in order to maintain
suitable temporary lodging when traveling to Austin.  Amounts reimbursed will be
subject to reduction for applicable withholding taxes and will be grossed up for
taxes such that, after subtracting all applicable federal, state and local
income and withholding taxes with respect to the reimbursement and the
additional gross up cash payment (in each case calculated based on the highest
marginal tax rate applicable to you), the amount retained by you equals the
amount of the reimbursable expenses. Given your circumstance, known to the Board
at the time of your appointment as Chief Executive Officer, these reimbursements
will be reviewed on an annual basis and considered for renewal subject to the
approval of the Board.

EMPLOYMENT AT WILL

Although we hope for a long and mutually beneficial relationship, this letter is
not a contract of employment for a definite term.  Employment with the Company
is “at will,” and is not guaranteed for any specific length of service or any
specific position.

Accordingly, as an “at-will” employee, the Company may terminate your employment
or you may resign your employment with the Company at any time, for any reason
or no reason, but you shall be entitled to the benefits set out in the
accompanying Severance Agreement.

COVENANTS

This offer letter and your employment is subject to documentation of
authorization to work in the United States if not already provided.  You
acknowledge that you have signed a Proprietary Information and Inventions
Assignment Agreement (the “Agreement”), and you acknowledge that your employment
with the Company is contingent upon your continued compliance with this
Agreement.

Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this letter
agreement (or otherwise referenced herein) is determined to be subject to (and
not exempt from) Section 409A of the Internal Revenue Code, the amount of any
such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement or in kind benefits to be provided in any other calendar year, in
no event shall any expenses be reimbursed after the last day of the calendar
year following the calendar year in which you incurred such expenses, and in no
event shall any right to reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.

3

 

--------------------------------------------------------------------------------

 

EMPLOYEE REPRESENTATIONS

Please understand it is the policy of the Company not to solicit or accept
proprietary information and / or trade secrets of other companies or third
parties.  If you have or have had access to trade secrets or other confidential,
proprietary information from your former employer or another third party, the
use of such information in performing your duties at the Company is
prohibited.  This may include, but is not limited to, confidential or
proprietary information in the form of documents, magnetic media, software,
customer lists, and business plans or strategies.

In making this employment offer, the Company has relied on your representation
that: (a) you are not currently a party to any agreement that would restrict
your ability to accept this offer or to perform services for the Company; (b)
you are not subject to any non- competition or non-solicitation agreement or
other restrictive covenants that might restrict your employment by the Company
as contemplated by this offer; (c) you have the full right, power and authority
to execute and deliver the Agreement and to perform all of your obligations
thereunder; and (d) you will not bring with you to the Company or use in the
performance of your responsibilities at the Company any materials, documents or
work product of a former employer or other third party that are not generally
available to the public, unless you have obtained written authorization from
such former employer or third party for their possession and use and have
provided the Company with a copy of same.

This offer, once accepted, and together with the confidentiality agreement
referred to above, constitutes the entire agreement between you and the Company
with respect to the subject matter hereof and supersedes all prior offers,
negotiations and agreements, if any, whether written or oral, relating to such
subject matter.  You acknowledge that neither the Company nor its agents have
made any promise, representation or warranty whatsoever, either express or
implied, written or oral, which is not contained in this agreement for the
purpose of inducing you to execute the agreement, and you acknowledge that you
have executed this agreement in reliance only upon such promises,
representations and warranties as are contained herein.

We look forward to your contribution to the Company.  If you have any questions
about the terms of this offer or the contents of this letter, please feel free
to contact me.  In acknowledgment and acceptance of our offer, please sign this
Offer Letter and return to me directly.

 

 

Sincerely,

 

AEGLEA BIOTHERAPEUTICS, INC.

 

 

By:  /s/ Armen B. Shanafelt, Ph.D.

  

Armen B. Shanafelt, Ph.D.

Chairman of Board of Directors

4

 

--------------------------------------------------------------------------------

 

 

 

AGREED AND ACCEPTED:

 

/s/ Anthony Quinn, M.B Ch.B, Ph.D.              7/18/2018

SignatureDate

5

 